DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/187114 in view of Haj-Maharsi et al. [U.S. Patent No. 8013702 B2] and Kang et al. [U.S. Pub. No. 2010/0116595 A1]. Claim 1 of Application No. 14/187114 discloses 
a transformer module comprising a transformer core, a first set of windings, and a second set of windings;
a housing enclosing the transformer module; the transformer module comprising a transformer core, a first set of windings, and a second set of windings; the first set of windings being primary windings, the second set of windings being secondary windings;
an electronic module comprising a second housing, 

Haj-Maharsi discloses converter (e.g., 46, column 4, lines 8-34) coupled to transformer module including a set of switches (e.g., 50, 54, 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use converter coupled to a transformer module as taught by Haj-Maharsi to Application No. 14/187114 to provide accurate voltage levels needed for the proper functionality of electronic module. 
Kang discloses one tap (e.g., tap to secondary 64) of a plurality of taps (e.g., taps to other windings shown in Fig. 2) is coupled to the ground through a fail-normal switch (e.g., 72, 74 with control 54, Paragraph 0019 Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a tap of a plurality of taps coupled to  ground through a fail-normal switch as taught by Kang to the electronic module of Haj-Maharsi to provide direct connection to power source if something is wrong with converter regulator for an intelligent power transmission and distribution.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.  102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi [U.S. Pat. No. 8013702 B2] in view of Kang et al. [U.S. Pub. No. 2010/0116595 A1].
Regarding claim 1, Haj-Maharsi discloses a system for voltage transformation, comprising: a transformer module (e.g., 12, Fig. 1) comprising a transformer core 20 (column 3, lines 15-16), a first set of windings (e.g., 34, 36, in terms of step up transformer, column 3, lines 23-40), and a second set of windings (e.g., 30); 
a first housing 18 enclosing the transformer module 12; the transformer module comprising the transformer core 20, the first set of windings, and the second set of windings; the first set of windings being primary windings (e.g., 34, 36, in terms of step up transformer, column 3, lines 23-40), the second set of windings being secondary windings;

an electronics module (e.g., PEM 14) comprising a second housing (e.g., 120, column 6, lines 14-21) mounted exterior to the first housing 18 (e.g., PEM 14 mounted in a cavity of a pocket 100 which is outside the housing 18) coupled to the set of interfaces, and including converter (e.g., 46, column 3, lines 60-67, Fig. 3-4) configured to be coupled to the transformer module and including a set of switches (e.g., 50, 54, column 4, lines 9-15).
Haj-Maharsi discloses the instant claimed invention discussed above except for one tap of the plurality of taps is coupled to the ground through a fail-normal switch.
Kang discloses one tap (e.g., tap to secondary 64) of a plurality of taps (e.g., taps to other windings shown in Fig. 2) is coupled to the ground through a fail-normal switch (e.g., 72, 74 with control 54, Paragraph 0019 Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a tap of a plurality of taps coupled to  ground through a fail-normal switch as taught by Kang to the electronic module of Haj-Maharsi to provide direct connection to power source if something is wrong with converter regulator for an intelligent power transmission and distribution.
Regarding claim 6, Haj-Maharsi discloses a set of interfaces (e.g., 44, 45, column 3, lines 48-49, Fig. 1), the set of interfaces disposed on the surface of the first housing 18. 

Regarding claim 11, Haj-Maharsi discloses a current sensor coupled to the transformer module 14, wherein an interface of the set of interfaces is coupled to the current sensor [Col. 5, Lines 6-36].
Regarding claim 12, Haj-Maharsi discloses a temperature sensor, wherein an interface of the set of interfaces is coupled to the temperature sensor and the temperature sensor measures an ambient temperature of the transformer module 14 [Col. 5, Lines 6-36].
Regarding claim 13, Haj-Maharsi discloses a temperature sensor, wherein an interface of the set of interfaces is coupled to the temperature sensor, the first housing 18 contains coolant 26, and the temperature sensor measures the temperature of the coolant 26 [Col. 5, Lines 20-25].
Regarding claim 14, Haj-Maharsi discloses the electronic module 14 comprises a voltage sensor configured to be coupled to the transformer module, a current sensor configured to be coupled to the transformer module, and a temperature sensor configured to be coupled to the transformer module [Col. 5, Lines 6-36].
Regarding claim 15, Haj-Maharsi discloses the electronic module 14 further comprises a processing module and a communication module, the electronic module and the communication module are coupled to the voltage sensor, the current sensor, and the temperature sensor [Col. 5, Lines 6-36].

Regarding claim 19, Kang discloses the fail-normal switch (e.g., 72, 74, 54) being configured to bypass the converter (e.g., power source regulator 22) when the converter fails or when there is a fault downstream from the electronics module [Paragraph 0019].
Regarding claim 20, Haj-Maharsi in view of Kang discloses the instant claimed invention discussed above except for the electronic module 1s biased to an electric potential between +/-5% to +/- 8% of a line voltage to which the first set of windings are coupled.
Haj-Maharsi discloses electronic module is biased to an electric potential about 12v-136 (column 4, lines 30-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have electronic module biased to an electric potential between +/- 5% to +/- 8% of a line voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0023 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 21, Haj-Maharsi discloses a set of interfaces including:
a first interface (e.g., 45) coupled to the first set of windings (e.g., 34, 36) at a first tap location on the first set of windings, the first tap location corresponding to the first interface being grounded (e.g., neutral, column 3, line 44); 

a third interface (e.g., another one of 44) coupled to the first set of windings (e.g., 36) at a third tap location on the first set of windings (column 3, lines 60-67).
Haj-Maharsi in view of Kang discloses the instant claimed invention discussed above except for a first voltage difference between the first interface and the second interface being between -5% and -8% of an input voltage to the first set of windings,
a second voltage difference between the first interface and the second interface being between +5% and +8% of the input voltage to the first set of windings.
Haj-Maharsi discloses electronic module is biased to an electric potential about 12v-136 (column 4, lines 30-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have interfaces with a first voltage difference between the first interface and the second interface being between -5% and -8% of an input voltage to the first set of windings, and a second voltage difference between the first interface and the second interface being between +5% and +8% of the input voltage to the first set of windings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0023 of the Specification, applicant has not disclosed any criticality for the claimed limitations.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of Kang as applied to claim 1 above, and further in view of Rice [U.S. Pub. No. 2012/0175094 A1].
Regarding claim 4, Haj-Maharsi discloses a cold plate (e.g., 128 on top portion 124 is a heat absorbing platform, column 6, lines 37-43, Fig. 7) configured to be thermally coupled to an interior of the first housing 18 (PEM 14 in pocket cavity 100 of the first housing 18 thermally coupled through cooling fluid 26).
Haj-Maharsi in view of Kang discloses the instant claimed invention discussed above except for the cold plate comprising a sealed container directly mounted to the exterior surface of the housing.
Rice discloses cold plate (e.g., assembly 100) comprising a sealed container (e.g., part 104 containing coolant, Paragraph 0025, Fig. 1) directly mounted to an exterior surface of housing 105a (e.g., wall of housing where the cold plate assembly is mounted) [Paragraphs 0011, 0024, 0025, Figure 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cold plate comprising a sealed container directly mounted to the exterior surface of the housing as taught by Rice to the electronic module mounted on the transformer of Haj-Maharsi in view of Kang to provide a cooling system for external electronic module to be integrated with transformer module cooling system to minimize a separate external cooling structure to lower cost of production.

Haj-Maharsi in view of Kang discloses the instant claimed invention discussed above except for a cold plate comprising a sealed container directly mounted to the exterior surface of the first housing, 
a set of conduits, wherein a first end of each conduit is coupled to the sealed container and a second end of each conduit is coupled to the interior of the first housing,
enabling coolant enclosed within the first housing to be exchanged between the cold plate and the interior of the housing.
Rice discloses a cold plate (e.g., assembly 100) comprising a sealed container (e.g., part 104 containing coolant, Paragraph 0025, Fig. 1) directly mounted to the exterior surface of the first housing 105a (e.g., wall of housing where the cold plate assembly is mounted), the cold plate thermally coupled (e.g., through coolant 26) to the interior of the first housing 18,
a set of conduits (e.g., 108A, 108B), wherein a first end of each conduit coupled to the sealed container (e.g., 104) and a second end of each conduit coupled to the interior of the first housing 105a, enabling coolant enclosed within the first housing to be exchanged between cold plate and the interior of the housing 105a [Paragraph 0011, 0024, 0025, Figure 1].
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of Kang as applied to claim 1 above, and further in view of Goutard et al. [U.S. Patent No. 8924033 B2].
Regarding claim 17, Haj-Maharsi discloses one or more modules (e.g., part of set of interfaces of PEM 14) that monitor power factor (column 3, lines, 50-59), an electronic module that monitors coolant temperature (column 5, lines 23-24), an electronic module that provides electromechanical tap changing (column 4, lines 24-34), an electronic module that regulates line voltages (column 3, lines 50-59), and an electronic module that  mitigates voltage sags (column 3, lines 50-59).
Haj-Maharsi in view of Kang discloses the instant claimed invention discussed above except for electronic module that monitor apparent power, monitor peak loading of a transformer.
Goutard discloses a system that monitors apparent power and monitors peak loading of a transformer [Col. 35, Lines 24-27, Fig. 6].
.

Response to Arguments
Applicant's arguments with respect to claims 1, 4, 6 and 10-21 have been considered but are not persuasive.
 The Applicant argues that Kang, as shown in Fig. 2, includes bypass switches 72, 74 and Kang does not remedy the deficiency of Haj-Maharsi. Bypass switch 72 couples between the load and ground. Bypass switch 74 couples the secondary 64 and the load.
The Examiner explains that these features disclosed by Kang about a fail-normal switch are the required elements in claim 1.
Kang discloses a fail-normal switch (e.g., 72, 74 with control 54, Paragraph 0019 Fig. 2) coupled across a converter (e.g., 24, Fig. 1) and to ground [Paragraph 0019, Fig. 1-2]. Kang discloses bypass switch 74 tapped to the secondary 64 and the switch 72 couples to ground. The switches 72, 74 work as a unit to function as a fail-normal switch.
Kang further discloses the fail-normal switch (e.g., 72, 74, 54) comprising a set of thyristors and an electromechanical switch (see claim 5). It would have been obvious to one having ordinary skill in the art to have a fail-normal switch coupled across the 
The Applicant’s terminal disclaimer has not been in the record yet.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837